     Case 3:19-cv-02804-X-BT Document 16 Filed 09/13/21        Page 1 of 1 PageID 60



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RICKY O RENFRO,                             §
                                            §
               Plaintiff,                   §
                                            §
v.                                          §     Civil Case No. 3:19-CV-02804-X-BT
                                            §
NESTLE WATERS,                              §
                                            §
               Defendant.                   §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE
                              JUDGE

         The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case.     [Doc. No. 15].   No objections were filed.   The District

Court reviewed the proposed findings, conclusions, and recommendation for plain

error.     Finding none, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge and DENIES the plaintiff’s

Rule 60(b) motion.

         IT IS SO ORDERED this 13th day of September, 2021.




                                         ____________________________________
                                         BRANTLEY STARR
                                         UNITED STATES DISTRICT JUDGE




                                            1
